internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-137224-12 tina meaux lb_i nrc taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------- ---------------------------------------------------- --------------------------------------- ---------------- -------------- ----------------------- legend corporation x --------------------------------------- contract ------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------ contract ------------------------------------------------------------------------- issues whether the special rule for government contracts under sec_199 eliminates the requirement otherwise applicable under sec_199 that domestic_production_gross_receipts dpgr must be attributable to the disposition of qualifying production tam-137224-12 property qpp manufactured or produced by taxpayer in whole or in significant part within the united_states whether any of the gross_receipts derived by taxpayer from two contracts are non- dpgr because the gross_receipts are attributable to services or non-qualified property conclusions yes taxpayer is treated as making a disposition of qpp under sec_199 because it meets the requirements of the special rule for government contracts under sec_199 yes under each contract part of the gross_receipts are attributable to non-qualified property provided to the government and are non-dpgr facts there are two contracts at issue in this technical_advice request both of which were part of system development and acquisition programs these types of programs generally progress thru the following types of contract sec_1 study contract - a basic or applied research contract for scientific analysis and experimentation directed toward increasing fundamental knowledge and understanding in those fields of the physical engineering environmental and life sciences related to long-term national security needs technology development contract - a research_and_development contract for the translation of promising basic_research into solutions for broadly defined military needs but short of major development projects engineering and manufacturing development emd contract - a research_and_development contract for the definition of the system functionality and interfaces complete hardware and software detailed design and reduce system- level risk it also includes demonstration of the ability of the system to operate in a useful way consistent with the approved key performance parameters and that system production can be supported by demonstrated manufacturing processes low-rate initial production contract lrip - a research_and_development contract that includes line items for supply of production items for the completion of manufacturing development in order to ensure adequate and efficient manufacturing capability and to produce the minimum quantity necessary to provide production or production-representative articles for initial operational_test and evaluation establish an initial production base for the system and the list is intended to be representative not all contracts fit neatly into one of the listed contract types tam-137224-12 permit an orderly increase in the production rate for the system sufficient to lead to full-rate production upon successful completion of operational and live-fire where applicable testing production contract - a supplies contract for the delivery of the fully funded quantity of systems and supporting material and services for the program or increment to the users sustainment contract - a supplies services contract for personnel training logistics and other support required to maintain and prolong operations or combat until successful accomplishment or revision of the mission or of the national objective taxpayer entered into a contract with the united_states -------------on ------------------- contract contract was a fixed-price incentive fee full-scale development contract for the development of ----------- the stated purpose of the system development program was to develop a -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------with as few variants as necessary to meet specific mission requirements this includes all effort to develop fabricate integrate and test prototype --------------- contract is most comparable to an emd contract and included detailed design prototype construction software development integration and testing ----------------------- contract was preceded by a preliminary design phase contract pursuant to the preliminary design phase contract taxpayer developed a preliminary design for the ----- --------- taxpayer’s activities under contract included all effort to develop fabricate integrate and test prototype ----------------and models representative of the proposed production design to demonstrate mission performance during the static and dynamic tests as part of the design and development work required under the contract taxpayer was required to perform a significant amount of computer_software development work the taxpayer developed software systems for use in the ----------systems taxpayer employed --- computer_software programmers and analysts and the services of an additional --- similar personnel through another company taxpayer also developed and produced specified test and support equipment the contract further included the preparation of a definitive manufacturing plan the contract did not call for delivery of test or operational ----------- to the customer delivery of operational ------------would have come under future production contracts if the program continued during the time that the contract was in effect taxpayer produced a total of ----- prototype test ----------- the prototype ----------- were significantly different from one another in order to accommodate the wide range of testing required by the contract tam-137224-12 of the ----- prototypes built or at least partially completed only ----- were planned to be representative of what was envisioned as one version of the production --------- none of the ----- ----------- was completed when the program was terminated for convenience by the government ------------------ of the ------------were to be tested to destruction and the remaining ----------- were to be used in other stages of the contract by taxpayer contract contained a cross reference to the federal acquisition regulations far sec_52 progress payments date version far sec_52 d generally provides that title to property described vests in the government contract incorporated by reference sec_52 rights in technical data and computer_software date of the defense acquisition regulations system dfars on ------------------ the government terminated contract for convenience on ------------ ------- taxpayer submitted a claim of dollar_figure------------------for reimbursement under the terms of a termination for convenience that claim was denied but on ----------------- taxpayer settled its case by agreeing to receive dollar_figure---------------in settlement taxpayer’s position is that the entire settlement amount is dpgr in ------- corporation x was awarded the prime contract for the development of certain - --------- by the united_states ---------------------------------------- on ------------------ as part the system development program for the --------- corporation x entered into a contract with taxpayer contract contract is a subcontract to the prime contract between corporation x and ------ contract was an emd phase contract and was preceded by a preliminary design phase contract taxpayer was to continue the system development and design of the --------------------------------------------------------------------------- system for the --------- under contract taxpayer produced and delivered ------systems of increasing design maturity with the initial deliveries being concept verification and more current deliveries being full scale final --------- operating production hardware that are currently installed in --------- delivered by corporation x to ------ taxpayer was also required to produce computer_software under contract during the ---------------audit period timeframe there were -------- ship sets of integrated hardware containing ------ modules per ship set delivered to corporation x these ----- hardware modules were integrated with separately provided computer_software at a corporation x facility far sec_52 date version concerning government property is incorporated in contract far sec_52 c generally provides that title to property described vests in the government contract incorporates the provisions of dfars rights in technical data-non commercial items nov and dfars rights in non- tam-137224-12 commercial computer_software and non-commercial computer_software documentation date in accordance with those rights taxpayer agreed to provide unlimited rights to the external shape and or geometry of the items delivered under the purchase order subject_to claims for less than unlimited rights under contract taxpayer provided to corporation x a statement of limited and restricted rights to protect taxpayer’s rights and the rights of taxpayer’s subcontractors in technical data computer_software and computer_software documentation to which the government does not obtain unlimited rights under dfars and dfars law and regulatory guidance under sec_199 the sec_199 deduction is determined by applying a percentage to the lesser_of the taxpayer's qualified_production_activities_income qpai or taxable_income determined without regard to the sec_199 deduction the applicable_percentage i sec_3 percent for taxable years beginning in and percent for taxable years beginning in through and percent for taxable years beginning after under sec_199 qpai is determined by taking dpgr for the taxable_year less cost_of_goods_sold cgs allocable to such dpgr less other expenses losses or deductions which are properly allocable to such dpgr sec_199 provides the term dpgr means the gross_receipts of the taxpayer which are derived from i any lease rental license sale exchange or other_disposition of i qpp which was manufactured produced grown or extracted mpge by the taxpayer in whole or in significant part within the united_states sec_199 provides dpgr includes gross_receipts derived from in the case of a taxpayer engaged in the active_conduct of an engineering or architectural services trade_or_business engineering or architectural services performed in the united_states by the taxpayer in the ordinary course of such trade_or_business with respect to the construction of real_property in the united_states sec_199 is a special rule for certain government contracts where gross_receipts derived from the manufacture or production of any property described in sec_199 shall be treated as meeting the requirements of sec_199 if i such property is manufactured or produced_by_the_taxpayer pursuant to a contract with the federal government and ii the far requires that title or risk of loss with respect to such property be transferred to the federal government before the manufacture or production of such property is complete sec_199 defines qpp as including tangible_personal_property and computer_software tam-137224-12 in sec_1_199-3 example z mpge qpp within the united_states the following activities are performed by z as part of the mpge of qpp while z has the benefits_and_burdens_of_ownership under federal_income_tax principles materials analysis and selection subcontractor inspections and qualifications testing of component parts assisting customers in their review and approval of the qpp routine production inspections product documentation diagnosis and correction of system failure and packaging for shipment to customers because z mpge the qpp these activities performed by z are part of the mpge of qpp sec_1_199-3 provides that only one taxpayer may be treated as conducting the qualifying activity with respect to an item of property if that taxpayer uses a contract manufacturer for its property then the entity that has the benefits and burdens over the property when the qualifying activity occurs is treated as engaging in the qualifying activity sec_1_199-3 provides a special rule for government contracts where gross_receipts derived from the mpge of qpp in whole or in significant part within the united_states will be treated as gross_receipts derived from the lease rental license sale exchange or other_disposition of qpp mpge by the taxpayer in whole or in significant part within the united_states notwithstanding the requirements of sec_1_199-3 if i the qpp is mpge by the taxpayer within the united_states pursuant to a contract with the federal government and ii the far title code_of_federal_regulations requires that title or risk of loss with respect to the qpp be transferred to the federal government before the mpge of the qpp is completed sec_1_199-3 provides if a taxpayer subcontractor enters into a contract or agreement to mpge qpp on behalf of a taxpayer to which sec_1_199-3 applies and the qpp under the contract or agreement is subject_to sec_1_199-3 then notwithstanding the requirements of sec_1_199-3 the subcontractor's gross_receipts derived from the mpge of the qpp in whole or in significant part within the united_states will be treated as gross_receipts derived from the lease rental license sale exchange or other_disposition of qpp mpge by the subcontractor in whole or in significant part within the united_states in sec_1_199-3 example x designs shirts within the united_states but cuts and sews the shirts outside of the united_states because x’s design activity is the creation of an intangible its design activity is not taken into account in determining whether the manufacture of the shirts is substantial in nature under sec_1_199-3 and the costs x incurs in creating the design of the shirts are not direct labor or overhead under sec_1 g therefore x has not mpge the shirts in significant part within the united_states sec_1_199-3 provides that generally gross_receipts from services do not qualify as dpgr in addition dpgr does not include the gross_receipts from the tam-137224-12 disposition of non-qualified property the allocation of the gross_receipts attributable to the embedded services or non-qualified property will be deemed reasonable if the allocation reflects the fair_market_value of the embedded services or non-qualified property sec_1_199-3 provides the term tangible_personal_property does not include property in a form other than a tangible medium for example mass-produced books are tangible_property but neither the rights to the underlying manuscript nor an online version of the book is tangible_personal_property sec_1_199-3 defines computer_software as any program or routine or any sequence of machine-readable code that is designed to cause a computer to perform a desired function or set of functions and the documentation required to describe and maintain that program or routine thus for example an electronic book available online or for download is not computer_software for purposes of sec_1_199-3 computer_software also includes the machine-readable code for video games and similar programs for equipment that is an integral part of other_property and for typewriters calculators adding and accounting machines copiers duplicating equipment and similar equipment regardless of whether the code is designed to operate on a computer as defined in sec_168 computer programs of all classes for example operating systems executive systems monitors compilers and translators assembly routines and utility programs as well as application programs are included except as provided in sec_1_199-3 if the medium in which the software is contained whether written magnetic or otherwise is tangible then such medium is considered tangible_personal_property for purposes of sec_1_199-3 sec_1_199-3 provides computer_software also includes any incidental and ancillary rights that are necessary to effect the acquisition of the title to the ownership of or the right to use the computer_software and that are used only in connection with that specific computer_software such incidental and ancillary rights are not included in the definition of trademark or trade_name under sec_1_197-2 for example a trademark or trade_name that is ancillary to the ownership or use of a specific computer_software program in the taxpayer's trade_or_business and is not acquired for the purpose of marketing the computer_software is included in the definition of computer_software and is not included in the definition of trademark or trade_name sec_1_199-3 is an exception to the definition of computer_software and provides computer_software does not include any data or information base unless the data or information base is in the public domain and is incidental to a computer_program for this purpose a copyrighted or proprietary data or information base is treated as in the public domain if its availability through the computer_program does not contribute significantly to the cost of the program for example if a word-processing program includes a dictionary feature that may be used to spell-check a document or any portion thereof then the entire program including the dictionary feature is tam-137224-12 computer_software regardless of the form in which the dictionary feature is maintained or stored far sec_52 c date version provides that the government shall retain title to all government-furnished property all property purchased by the contractor for which the contractor is entitled to be reimbursed as a direct item of cost under the contract shall pass to and vest in the government upon the vendor’s delivery of such property all other_property the costs of which is reimbursable to the contractor shall pass to the government upon i issuance of the property for use in contract performance ii commencement of processing of the property or use in contract performance or iii reimbursement of the cost of the property by the government whichever occurs first far sec_52 c provides title to all government-furnished property and all property acquired by the contractor title to which vests in the government shall not be affected by its incorporation into or attachment to any property not owned by the government nor shall government property become a fixture or lose its identity as personal_property by being attached to any real_property far sec_52 d date version under progress payments provides generally that title to property defined in sec_52 d shall vest in the government vestiture shall be immediately upon the date of this contract for property acquired or produced before that date otherwise vestiture shall occur when the property is or should have been allocable or properly chargeable to this contract dfars date version describes the rights in technical data and computer_software dfars date version describes the rights in technical data-noncommercial items dfars date version describes rights in noncommercial computer_software and noncommercial computer_software documentation analysis issue contract is the only contract relevant to this issue because a disposition under sec_199 occurs in contract lb_i asserts that none of the gross_receipts taxpayer derived from contract qualify as dpgr because taxpayer did not deliver any property produced to the government in contract delivery of the tangible_personal_property produced was not required and title to the property produced reverted from the government back to taxpayer after production and testing of the property lb_i believes the purpose of the rule in sec_199 is to allow for a disposition in cases where title or risk of loss to property produced for the government was never held by the manufacturer because of far requirements lb_i argues that property must be delivered and title should remain with the government after the property is manufactured rather than revert directly to taxpayer taxpayer argues that sec_199 only applies to the tangible_personal_property produced under contract taxpayer admits it does not satisfy sec_199 with respect to computer_software because title or risk of tam-137224-12 loss is not transferred under far sec_52 d date version taxpayer claims that it licensed the computer_software in a disposition that qualifies under sec_199 our office acknowledges that a disposition normally involves a customer taking possession of property for at least some period of time eg a lease allows a customer use of property for an agreed period of time further in addition to the other requirements of sec_199 we agree that a taxpayer must show under sec_199 that it is deriving gross_receipts from a lease rental license sale exchange or other_disposition of property described in sec_199 however sec_199 may apply to contract because the contract is between taxpayer and the federal government sec_199 is a special rule for certain government contracts which provides to the extent its requirements are met a taxpayer is treated as meeting sec_199 ie the disposition requirement of sec_199 sec_199 provides that gross_receipts from the manufacture or production of any property described in sec_199 shall be treated as meeting the requirements of sec_199 if i such property is manufactured or produced_by_the_taxpayer pursuant to a contract with the federal government and ii the federal acquisition regulation far requires that title or risk of loss with respect to such property be transferred to the federal government before the manufacture or production of such property is complete thus there are three requirements outlined in sec_199 that a taxpayer must meet to be treated as making a disposition when applying the requirements to contract taxpayer should be treated as making a disposition of qpp under sec_199 first taxpayer produced tangible_personal_property qpp the qpp also appears to meet the other requirements of sec_199 meaning taxpayer mpge the qpp in whole or in significant part within the united_states thus taxpayer produced property described in sec_199 second contract was with the federal government and expressly required taxpayer to produce several variant --------- prototypes and certain other tangible_personal_property for example taxpayer was required to produce prototype ------------and did actually produce ----- prototype ----------- thus taxpayer met the requirement of sec_199 third the contract also contained the far title vesting requirement which meant the federal government held title to the tangible_personal_property before the production of such property was complete far sec_52 d title vesting thus taxpayer met the requirement of sec_199 taken together taxpayer satisfied the requirements of sec_199 and should be treated as making a disposition under sec_199 based on the conclusions that taxpayer is treated as making a disposition of property under sec_199 and the property disposed of was that described in sec_199 taxpayer should treat gross_receipts derived from the qpp as dpgr tam-137224-12 lb i’s position primarily focuses on the policy behind sec_199 lb_i believes congress did not intend to allow gross_receipts derived from a contract like contract to qualify as dpgr when enacting sec_199 our office cannot adopt lb i’s position for several reasons the plain language of sec_199 does not include the requirements that lb_i seeks to impose the plain language treats a taxpayer that meets the requirements of sec_199 as having derived gross_receipts from a disposition under sec_199 delivery to the extent required would be an element of a disposition under sec_199 because taxpayer is treated as having made a disposition it seems inconsistent to apply a delivery requirement in this case sec_199 requires that far require title or risk of loss be transferred to the federal government before the manufacture or production process is complete it does not address whether title can or cannot revert back to taxpayer at any point in the future further to qualify under sec_199 a taxpayer must have manufactured or produced property described in sec_199 by meeting the requirements of sec_199 taxpayer has met all of the requirements to treat gross_receipts derived from the qpp as dpgr our office finds other support for allowing taxpayer to treat gross_receipts derived from the qpp in contract as dpgr based on documents submitted with the advice request ----------------- of the prototypes produced under the contract were to be tested to destruction and the rest were to be used within the context of the contract thus title reversion and delivery to taxpayer would have no value as the property produced was used under the contract effectively the government exhausted the value of the tangible_personal_property also sec_199 is not an all-or-nothing statute meaning gross_receipts derived from activities under a contract can be allocated between dpgr and non-dpgr where appropriate thus our office believes it is consistent with the purpose of sec_199 to allow gross_receipts to qualify as dpgr in contracts with the federal government when the gross_receipts are allocable to property described in sec_199 and a taxpayer meets the requirements of sec_199 issue lb_i and taxpayer agree that part of the gross_receipts derived from contract qualify as dpgr because taxpayer disposed of qpp that it mgpe in whole or in significant part within the united_states based on our office’s conclusion in issue lb_i and taxpayer should treat at least part of the gross_receipts derived from contract as dgpr however lb_i and taxpayer disagree as to the amount of gross_receipts qualifying as dpgr under both contracts lb_i maintains that an allocation of gross_receipts between dpgr and non-dpgr is necessary because taxpayer is also deriving gross_receipts from non-qualifying property and or services taxpayer’s position is that all of its gross_receipts from both contracts qualify as dpgr sec_1_199-3 provides that generally gross_receipts from services do not qualify as dpgr in addition dpgr does not include the gross_receipts from the disposition of non-qualified property intangible_property generally is non-qualified tam-137224-12 property for purposes of sec_199 with certain exceptions for computer_software sound_recordings and qualified films thus to the extent we find that taxpayer is deriving gross_receipts from embedded services or non-qualifying property then an allocation should be made between the gross_receipts that are dpgr from the production and disposition of qpp that meets the requirements of sec_199 and non-dpgr embedded services or non-qualified property services under both contracts the taxpayer clearly engages in design and development activities our office’s position is that design and development activities alone are activities that create intangible_property rather than being the mpge of qpp however when a taxpayer designs develops and produces tangible_personal_property for disposition we believe that a taxpayer can treat what would be non-mpge activities as part of the mpge of qpp the result is when a taxpayer engages in the mpge of qpp and disposes of the qpp to customers the taxpayer does not have to allocate gross_receipts to potentially non-qualifying activities or services it engaged in as part of the mpge of qpp our office believes example of sec_1_199-3 example supports this interpretation lb_i believes that design and development cannot be treated as part of the mpge of qpp lb i’s position is that gross_receipts from design and development are derived from non-qualifying services and are always non-dpgr lb_i relies on the fact that design and development are not activities listed in example lb_i also relies on example of sec_1_199-3 example that addresses the in whole or in significant part requirement of sec_199 and lb_i asserts that gross_receipts derived from architecture and engineering services only qualify to the extent the services relate to the construction of real_property our office however does not believe example is an exclusive list of non-mpge activities that can be treated as part of the mpge of qpp when a taxpayer mpge that qpp design and development activities are similar to the other activities in example because design and development can relate to the mpge of qpp by the taxpayer while still not qualifying alone as the mpge of qpp example demonstrates that if a taxpayer engages in the mpge of qpp then activities or services that alone would not be considered mpge activities are treated as mpge activities our office thinks example while addressing a separate requirement of sec_199 indirectly supports our interpretation in example the taxpayer is treated as having not made shirts that it designed in the united_states and produced abroad to the extent lb i’s interpretation is correct if the taxpayer did produce the shirts in the united_states then upon the sale it should be required to allocate between its design activities and production activities our office does not believe that is an appropriate result our office acknowledges it is easier to see the design services in taxpayer’s case however the reason it is easier is because taxpayer is recouping its design and development costs in a single tam-137224-12 transaction as opposed to multiple transactions lastly to the extent that architecture and engineering services produce a design or process that is disposed of to a customer the gross_receipts are non-dpgr outside of the real_property construction context described in sec_199 however if the activities also result in the mpge of qpp and that qpp is disposed of to the customer then gross_receipts from the disposition of qpp may be dpgr thus gross_receipts from an architecture and or engineering services contract may be dpgr in certain situations based on the above our office does not believe taxpayer must treat gross_receipts related to design and development as non-dpgr from services non-qualified property lb_i asserts taxpayer also transferred non-qualified property and taxpayer must treat gross_receipts from that transfer as non-dpgr our office agrees our office believes the technical data and rights to the technical data that taxpayer transferred under both contracts represented intangibles that are non-qualified property gross_receipts which are attributable to this non-qualified property are non-dpgr in analyzing these contracts our office considered a general spectrum of commercial transactions involving sales of tangible_personal_property at one end of the spectrum a manufacturer could produce equipment for the purpose of marketing that equipment to customers ie a basic sale of tangible_personal_property a customer that purchases a piece of equipment obtains certain rights of ownership in the specific equipment purchased for example taxpayer can use it for the intended purpose resell it and or have it repaired or modified by the person of its choosing the manufacturer would retain the rights to the design of the property including the right to reproduce the property for internal use or sale the data and other information necessary to manufacture the equipment and any other intellectual_property rights in that case our office would view the manufacturer as transferring tangible_personal_property and assuming all other requirements of sec_199 are met the manufacturer’s gross_receipts would all qualify as dpgr on the other end of the spectrum is the situation where a customer enters into a contract with a party to design a piece of equipment that the customer desires to manufacture in that case a customer could contract for the equipment and for all of the intellectual_property rights with respect to the equipment for example the customer could receive rights related to the design of the equipment data and other information necessary to produce the property exclusive production rights and exclusive rights to use any other technology created in the course of developing the equipment among other things these rights and information would allow the customer to manufacture and sell the equipment and prevent the designing party from using the design at all in this situation under sec_199 an allocation should be made between dpgr tam-137224-12 related to the tangible equipment produced and sold to the customer and non-dpgr related to the intangible_property produced and transferred to the customer our office thinks contract sec_1 and are different from the situations at either end of the spectrum while both contracts transfer less than all intellectual_property associated with the tangible_personal_property produced the intangible_property is clearly distinguishable from the very limited transfer of intangible rights in a basic sale of tangible_personal_property after analyzing the technical data and the rights to the technical data that are transferred in contract sec_1 and our office believes gross_receipts are allocable to non-qualified property under both contracts while the government is able to separately contract for rights most of the rights transferred in these contracts are the result of incorporating requirements of dfars these rights appear valuable to our office under dfars b a contractor grants the government royalty free world-wide non-exclusive irrevocable license rights in technical data with respect to contract and the tangible_personal_property produced the government received varying levels of license rights to technical data based on the level of government funding under dfars rights in technical data-noncommercial items date version contract was subject_to dfars date version which provided similar rights to those described in the later version of dfars that contract is subject for purposes of the analysis below the citations are to the date version of dfars dfars a defines technical data as recorded information regardless of the form or method of the recording of a scientific or technical nature under dfars a detailed manufacturing or process data is technical data that describe the steps sequences and conditions of manufacturing processing or assembly used by the manufacturer to produce an item or to perform a process in a basic sale of tangible_personal_property a manufacturer would not grant a customer the same rights the government receives in contract sec_1 and our office believes a simple outline of the rights in technical data received is sufficient to see these rights are different for purposes of the analysis it is also important to note that almost all of the government’s rights in technical data produced pursuant to the contract vary depending on the funds used in developing the technical data to the extent a development was or will be developed exclusively with government funds the government receives unlimited rights under dfars b among other unlimited rights the government has unlimited rights in technical data that are data pertaining to an item component or process which has been or will be developed exclusively with government funds unlimited rights defined in dfar sec_2 under dfars b ii iv v vi vii viii and ix the government also receives unlimited rights regardless of what type of funding occurred for example b ii gives the government unlimited rights in technical data that are studies analyses test data or similar data produced under a contract when the study analysis test data or similar work was specified as an element of performance tam-137224-12 a means rights to use modify reproduce perform display release or disclose technical data in whole or in part in any manner and for any purpose whatsoever and to have or authorize others to do so unlimited rights to the extent a development was or will be developed with mixed funding which means the development was accomplished partially with costs charged to indirect_cost pools and or costs not allocated to a government contract and partially with costs charged directly to a government contract the government receives government purpose rights under b the government has government purpose rights for a five-year period in technical data that pertain to items components or processes developed with mixed funding according to b ii upon expiration of the five-year period the government shall have unlimited rights in technical data government purpose rights defined in a means the rights to i use modify reproduce release perform display or disclose technical data within the government without restriction and ii release or disclose technical data outside the government and authorize persons to whom release or disclosure has been made to use modify reproduce release perform display or disclose that data for the united_states government purposes government purpose rights to the extent a development was accomplished entirely with costs charged to indirect_cost pools costs not allocated to a government contract or any combination thereof the government receives limited rights in technical data under dfars a limited rights means the rights to use modify reproduce release perform display or disclose technical data in whole or in part within the government the government may not without the written permission of the party asserting limited rights release or disclose the technical data outside the government_use the technical data for manufacture or authorize the technical data to be used by another party except that the government may reproduce release or disclose such data or authorize the use or reproduction of the data by persons outside the government if reproduction release disclosure or use is i necessary for emergency repair and overhaul or ii a release or disclosure of technical data other than detailed manufacturing or process data to or use of such data by a foreign government that is in the interest of the government and is required for evaluational or informational purposes iii subject_to a prohibition on the further reproduction release disclosure or use of technical data and iv the contractor or subcontractor is notified of such reproduction release disclosure or use limited rights taxpayer’s position while acknowledging the situation presented by both contracts does not fall at either of the extremes of the spectrum is that no allocation is necessary and all gross_receipts in both contracts should be treated as dpgr taxpayer believes to have a separate intangible a customer must receive at a minimum the right to reproduce the entire property taxpayer believes the unlimited rights and government purpose rights received have no value because the limited rights prevent the government without authorization from having the ability to hire another contractor to tam-137224-12 reproduce the properties that are the subjects of each contract taxpayer believes the limited rights do not provide the government any more rights than a customer in a basic sale contract for custom-designed property would otherwise obtain and thus taxpayer argues there are no gross_receipts allocable to non-qualified property our office disagrees first our office does not believe no value exists in the unlimited and government purpose rights because the government receives limited rights as to part of the property produced the properties produced under both contracts are complex and comprised of many components for the government to have unlimited and government purpose rights to parts of the property could be very valuable taxpayer has not illustrated beyond stating that the limited rights prevent reproduction of the entire property that the unlimited rights and government purpose rights have no other value for example having unlimited rights means the government would not start from scratch if it needed to produce similar_property unlimited rights to components also are valuable to the extent the components can be used in other contexts the government purpose rights which provide seemingly valuable rights during the non-unlimited rights five-year period become unlimited rights after five years at a minimum the government purpose rights have the same value as the unlimited rights discounted for the five-year government purpose period our office also is not convinced the limited rights lack value the limited rights received under both contracts are distinguishable from the rights a manufacturer would transfer in a typical sale even if it involves custom designed property taxpayer compares a normal commercial customer’s right to repair property to the government’s rights under the limited rights emergency repair provision our office agrees with taxpayer that both the normal commercial customer and government obtain the right to have purchased property repaired by a third party in our view however that comparison is not helpful in the contracts at issue the government receives the technical data necessary to help produce the property and with the limited rights received has the ability to give that information to a third party to reproduce the property or components of the property for it with some limitations in essence a commercial customer would have the right to repair property however the customer would not necessarily have the information as to how to repair the property or the right to give that information to third parties that the government receives under the contracts at issue thus even the limited rights are distinguishable from those received by a customer in a normal commercial setting taxpayer’s analysis is not consistent with the example in the definition of intangible_property in sec_1_199-3 the example provides the rights to the underlying manuscript of a book are not tangible_personal_property taxpayer’s position suggests if a customer received less than all rights to the underlying manuscript eg only the rights to chapter one through chapter five in a ten chapter book then those rights would not be capable of separate valuation because the customer would not be able to reproduce the book in its entirety in our view these rights likely are not as valuable as tam-137224-12 rights to the entire manuscript but clearly the rights can have value in this case the government receives technical data and many rights allowing it to use that technical data under both contracts even the limited rights allow for third party reproduction of the property in emergency situations and unlimited and government purpose rights allow the government_use of the other technical data the purpose of both of these contracts also appears to be a mix of production of property and production of information our office makes this observation by first pointing out that both of these contracts most closely fall within the general category of emd contracts emd contracts are for both creating designs and data related to how those designs perform as well as producing property that shows the designs can be created in working form these contracts occur after the pure design phases of systems development programs but before the low-rate production and full-scale production phases thus the purpose of the contract seems generally consistent with our conclusion that both tangible and intangible properties are transferred taxpayer also cites to dfars i which states private expense determinations are made at the lowest practicable level taxpayer argues because of this provision many rights developed under a contract become limited rights taxpayer also cites to their list that provides the components that are the subject of limited rights in contract our office believes these arguments are more relevant to the value of the non-qualified property transferred and not to the determination of whether or not there is non-qualified property to which gross_receipts are allocable computer_software and computer_software documentation while the analysis to this point has focused on the tangible_personal_property technical data and the associated rights to the technical data that taxpayer produced under the contracts both contracts also called for the production of computer_software and computer_software documentation computer_software is qpp under sec_199 computer_software is defined in sec_1_199-3 and gross_receipts derived from the disposition of computer_software that a taxpayer produced in whole or significant part within the united_states are dpgr under sec_199 computer_software under sec_1_199-3 includes the documentation required to describe and maintain the program or routine for both contracts taxpayer asserts that it made a disposition of the computer_software under sec_199 and meets the other requirements of sec_199 our office agrees to the extent the property taxpayer transferred is computer_software that meets the requirements of sec_199 then taxpayer’s gross_receipts allocable to that property are dpgr caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
